Case 2:17-cv-05267-JS-SIL Document 43 Filed 04/10/19 Page 1 of 2 PageID #: 276




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

      JEFFERY       AGONATH,     JAMES               )
      ALLEN, BRIAN DALEY, KEVIN                      )
      ROGERS and MICHAEL GALARZA,                    )
      Individually, and on Behalf of All             )
      Others Similarly Situated,                     )
                                                     )
                             Plaintiffs,             ) Civil Action No. 17-cv-5267-JS-SIL
                                                     )
             v.                                      )
                                                     )
      INTERSTATE      HOME   LOANS                   )
      CENTER, INC., TERENCE CULLEN,                  )
      ALEX      NIVEN,     KENNETH                   )
      TUMSUDEN, JEANNE WICKES, and                   )
      ELLEN ZUCKERMAN,                               )
                                                     )
                             Defendants.             )

  PARTIES’ JOINT MOTION FOR APPROVAL OF FLSA NOTICE PURSUANT TO
                   MARCH 6, 2019 ORDER OF COURT

       On March 6, 2019, this Court granted Plaintiffs’ Motion to Proceed as a Collective Action

and to Facilitate Notice Under 29 U.S.C. § 216(b). See Dkt. No. 41. In its Order, the Court directed

Plaintiffs to make certain revisions to their proposed Notice and to serve a draft on Defendants no

later than March 20, 2018. Id. at 15-18. The Court further required Defendants to serve objections

or provide their consent by March 29, 2019. Id. at 18. Finally, the Court required the Parties to

file a joint motion for approval of the Notice on or before April 10, 2019. Id.

       The Parties have complied with the Court’s directives in full. Accordingly, they hereby

submit the revised Notice, attached hereto as Exhibit A, for the Court’s approval.




Dated: April 10, 2019                                 Respectfully submitted,

                                                      /s/ James B. Zouras

                                                 1
Case 2:17-cv-05267-JS-SIL Document 43 Filed 04/10/19 Page 2 of 2 PageID #: 277




                                          James B. Zouras
                                          Ryan F. Stephan
                                          Haley R. Jenkins
                                          Stephan Zouras, LLP
                                          100 N. Riverside Plaza, Suite 2150
                                          Chicago, Illinois 60606
                                          312-233-1550
                                          312-233-1560 f
                                          jzouras@stephanzouras.com
                                          rstephan@stephanzouras.com
                                          hjenkins@stephanzouras.com

                                          /s/ Erik H. Langeland___________
                                          The Law Offices of Erik H. Langeland, PC
                                          733 Third Avenue, 15th Floor
                                          New York, New York 10017
                                          (212) 354-6270
                                          (212) 898-9086 f
                                          elangeland@langelandlaw.com

                                          /s/ Justin M. Reilly_________________
                                          Justin M. Reilly, Esq.
                                          Heather N. Babione, Esq.
                                          Neil H. Greenberg & Associates, P.C.
                                          4242 Merrick Road
                                          Massapequa, New York 11758
                                          (516) 228-5100
                                          (516) 228-5106 f
                                          justin@nhglaw.com
                                          heather@nhglaw.com

                                          ATTORNEYS FOR REPRESENTATIVE
                                          PLAINTIFFS AND THE PUTATIVE
                                          CLASS AND COLLECTIVE




                                      2
